                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


GREGORY YOPP,
                Plaintiff,                          No. 18-12866
v.                                                  District Judge Arthur J. Tarnow
                                                    Magistrate Judge R. Steven Whalen
KEATH BARTYNSKI, ET AL.,
                Defendants.
                                           /

                                            ORDER
       For the reasons and under the terms stated on the record on May 16, 2019,

Plaintiff’s motion to compel discovery [Doc. #6] is GRANTED.1
       IT IS SO ORDERED.
Dated: May 16, 2019                            s/R. Steven Whalen
                                               R. STEVEN WHALEN
                                               UNITED STATES MAGISTRATE JUDGE




                               CERTIFICATE OF SERVICE
       I hereby certify on May 16, 2019 that I electronically filed the foregoing paper with
the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on May 16, 2019.

                                                           s/Carolyn M. Ciesla
                                                           Case Manager for the
                                                           Honorable R. Steven Whalen




       1
           However, the Court declines to grant Plaintiff’s request for sanctions.
